Citation Nr: 1231215	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-44 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a right thumb injury.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960 and from February 1961 to June 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for residuals of a right thumb injury.  

The Veteran provided testimony during a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript is of record.  

In May 2011, the Board remanded the claim for additional development.  Unfortunately, this development has not yet been completed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2011 remand, the Board requested that the Veteran be provided with a VA examination to determine the current diagnosis for any right thumb disorder found and whether such a disorder was etiologically related to the in-service right thumb injury and subsequent infection and hospitalization.  In the remand, the Board specifically requested that the Veteran's medical contentions, as a licensed practical nurse, be considered.  The Board noted the photo of the Veteran's right thumb, which was submitted in March 2011, and demonstrated a deformed right thumb nail, and his statements that his condition has been chronic and continuous since his in-service injury.  

The Board further notes that the Veteran reported during the videoconference hearing that he noticed pain and flaking of his right thumb `nail following the in-service injury and infection.  Since service, he stated that his right thumb nail has fallen off about once every year.  

The Veteran received a VA examination in January 2012, where the orthopedic functioning of his right thumb was examined as requested by the May 2011 remand.  However, the VA examiner did not address the issue of the Veteran's nail falling off about once per year since service or the photograph demonstrated a deformed right thumb nail.  

The Veteran's reports appear to be identifying a possible skin-related disability, and therefore, the Board finds that the Veteran must be provided with a VA skin examination with a qualified physician to assess whether there are any current residuals of the confirmed in-service injury.  

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board regrets further delay in this matter, but the requested examination is necessary to properly adjudicate this service-connection issue.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA skin examination with a qualifying physician to determine whether any current right thumb disability is related to the confirmed in-service injury.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner is requested to list and discuss the current diagnosis for any right thumb disorder, including that related to the deformed nail bed and the reports of the nail falling off about once per year.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right thumb disability had onset in service or is otherwise related to a disease or injury in service.  

In addition, the examiner must explain whether it is at least as likely as not (50 percent probability or more) that the reported symptoms of the right thumb nail falling or flaking off had onset in service or is otherwise related to the in-service injury and subsequent infection and hospitalization.  

The examiner should provide a rationale for the opinion that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


